Citation Nr: 1336433	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  09-15 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for presbyopia as secondary to service-connected essential hypertension.

2.  Whether new and material evidence has been presented to reopen a claim of service connection for Raynaud's syndrome on a direct basis or as secondary to service-connected essential hypertension.

3.  Whether new and material evidence has been presented to reopen a claim of service connection for a renal disability as secondary to service-connected essential hypertension, and if so, whether service connection is warranted.

4.  Entitlement to service connection for a seizure disorder as secondary to service-connected essential hypertension.

5.  Entitlement to an initial rating in excess of 20 percent for essential hypertension.

6.  Entitlement to service connection for anemia.  

7.  Entitlement to service connection for presbyopia as secondary to service-connected essential hypertension.

8.  Entitlement to service connection for Raynaud's syndrome on a direct basis or as secondary to service-connected essential hypertension.


REPRESENTATION

Appellant represented by:	David Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to December 1979.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a July 2005 rating decision, service connection was granted for essential hypertension and a 10 percent rating was assigned from May 24, 2005.  Correspondence disagreeing with the assigned rating was received from the Veteran within the following year and is accepted as a notice of disagreement (NOD).  The Veteran perfected an appeal thereafter.  In a May 2010 rating decision, the RO increased the disability rating for essential hypertension to 20 percent effective from May 24, 2005.  The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status. 

In a May 2008 rating decision, the RO, in pertinent part, declined to reopen the claims of service connection for presbyopia, Raynaud's disease, and renal disability, all claimed as secondary to service-connected essential hypertension.  The RO also denied service connection for a seizure disorder.  An August 2009 rating decision denied service connection for anemia.  The Veteran perfected an appeal to all of those issues.  

The issues of service connection for anemia, presbyopia, a seizure disorder and Raynaud's syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2006 rating decision, the RO denied service connection for presbyopia, Raynaud's disease, and renal disability, all claimed as secondary to service-connected essential hypertension.  The Veteran did not appeal.

2.  Evidence submitted since the RO's April 2006 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claims, and therefore raises a reasonable possibility of substantiating the claims of service connection for presbyopia, Raynaud's syndrome, and renal disability, all claimed as secondary to service-connected essential hypertension.
4.  The Veteran developed renal insufficiency due to treatment for his service-connected essential hypertension; his renal insufficiency resolved as of April 24, 2008.

5.  The Veteran's essential hypertension is not manifest by blood pressure readings reflective of diastolic pressure predominantly 120 or more.  


CONCLUSIONS OF LAW

1.  The RO's April 2006 rating decision which denied service connection for presbyopia, Raynaud's syndrome, and renal disability, all claimed as secondary to service-connected essential hypertension, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).

2.  New and material evidence has been received since the RO's April 2006 rating decision denying service connection for presbyopia, Raynaud's disease, and renal disability; thus, the claim of service connection for service connection for presbyopia, Raynaud's syndrome, and renal disability, all claimed as secondary to service-connected essential hypertension, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2013).

3.  Prior to April 24, 2008, renal insufficiency was proximately due to or the result of the service-connected essential hypertension, but resolved as of that date.  38 U.S.C.A. § 1101 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.310(a) (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

4.  The criteria for an initial rating in excess of 20 percent for essential hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7101 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issues of whether new and material evidence has been received to reopen the claims of service connection for presbyopia, Raynaud's syndrome and renal disability, all claimed as secondary to service-connected essential hypertension, the Veteran's claims are being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.  In addition, the claims of service connection for renal disability and seizure are being granted.  

With regard to a higher rating for essential hypertension, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim, including apprising him or her of the information and evidence he or she is responsible for providing versus the information and evidence VA will obtain for him or her.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

These notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  So this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VCAA letters were sent in June 2005, August 2007, November 2007, and August 2008.  The letters, especially in combination, indicated the type of evidence and information needed to substantiate the claims and apprised the Veteran of the Veteran's and VA's respective responsibilities in obtaining this supporting evidence.  The letters also notified the Veteran that a "downstream" disability rating and an effective date for the award of benefits would be assigned if service connection was granted, in compliance with Dingess.

With regards to the claim for a higher initial rating for hypertension, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Nevertheless, the Veteran was sent VCAA notification specifically pertinent to the "higher rating" issue.  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB.  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent him an SOC that contained, in pertinent part, the criteria for establishing his entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating, meaning higher than the 20 percent he received after appealing the initial 10 percent rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

The Veteran has been afforded a hearing before an/RO Decision Review Officer (DRO) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the DRO did not specifically note the bases of the prior determination or the elements that were lacking to substantiate the claim.  The DRO asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The DRO also sought to identify any pertinent evidence not currently associated with the claim and the Veteran also volunteered his treatment history.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he/she identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Regarding the duty to assist, the Veteran's pertinent medical records have been obtained, to the extent available, including from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  There is no objective evidence indicating that there has been a material change in the service-connected disability since the Veteran was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by the record.  Although the March 2008 examination did not have a review of the claims file, this was corrected by an examination a month later.  The VA examinations are adequate as the examiners reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examinations in this case are adequate upon which to base a decision.  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

New and Material Issues

In an April 2006 rating decision, the RO denied service connection for presbyopia, Raynaud's syndrome, and renal disability, all claimed as secondary to service-connected essential hypertension.  A notice of disagreement was not received within the subsequent one-year period.  The April 2006 decision was not appealed. 

Further, additional evidence was not received within one year of that decision.  
New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Significantly, absent any indication in the record that this analysis occurred, the Federal Circuit explained that it was particularly reluctant to presume that the VA considered, but rejected, the possibility that a submission contained new and material evidence relating to an earlier claim.  Id. at 1368.  The Federal Circuit noted VA's statutory obligation to provide a written statement of its findings and conclusions, and the reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record.  Id.  

Therefore, the RO's April 2006 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to the claims file.  The additional evidence of record includes a November 2007 medical opinion of R.J.B., D.O. who opined that the Veteran had Raynaud's syndrome of his hands which was related to frostbite incurred during service; and who also opined that the Veteran's eye disability and kidney problems were more likely than not caused by his essential hypertension. 

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

Furthermore, the Federal Circuit has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Subsequent to the RO's consideration of this appeal, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

Since medical evidence has been received which provided an etiological connection between the claimed Raynaud's syndrome and service and between the claimed eye and kidney disabilities and the service-connected essential hypertension, new and material evidence has been received since the Board's April 2006 decision; thus, the claims are reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

Secondary Service Connection for Kidney Disability 

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2012); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With regard to renal disability, the evidence shows that the Veteran developed renal insufficiency as due to his essential hypertension.  From 2005, when the Veteran was granted service connection for essential hypertension until April 24, 2008, the VA and private medical records documented the existence of renal insufficiency.  The Veteran's hypertension, historically, has been poorly controlled.  The renal insufficiency was clearly shown to be associated with the hypertension and treated in conjunction with that disability.  A March 2006 VA examination indicated that the renal insufficiency had resolved when the Veteran's hypertension medication (Maxzide) was changed; however, it returned, as evidence by private hospitalization report records dated in 2007.  In order to resolve this matter, the Veteran was examined on April 24, 2008.  At that time, it was determined that the Veteran's renal functioning was normal as confirmed by the appropriate clinical testings.  In June 2010, the Veteran was again examined and once again the VA examination showed the same results.  In fact, at the time of that examination, the Veteran indicated that he had undergone numerous kidney tests which did not show kidney insufficiency and he declined to have further kidney tests.  The examiner indicated that there was normal renal function with no evidence of chronic renal insufficiency or any other chronic renal condition.  Thus, the Veteran no longer has renal insufficiency or other dysfunction.

In McClain v. Nicholson, 21 Vet App 319 (2007), the Court held that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim" (emphasis added).  Under such circumstances, provided the resolved disability is related to service, a claimant would be entitled to consideration of staged ratings.  However, a nexus to service is still required.  In this case, as a diagnosis of renal insufficiency has been rendered during the pendency of the Veteran's current appeal, the criteria for a current disability of renal insufficiency are met, even though the condition has since resolved.  McClain.  Moreover, as the competent evidence establishes that there is an etiological nexus between the renal insufficiency and treatment for essential hypertension, secondary service connection is warranted.  

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

Hypertension is rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.  

Under Diagnostic Code 7101, a 10 percent evaluation is warranted for diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more; a 10 percent evaluation is also the minimum evaluation for an individual with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control.  A 20 percent disability evaluation requires diastolic readings of predominantly 110 or more, or systolic readings of 200 or more.  A 40 percent disability evaluation requires diastolic readings of predominantly 120 or more.  A 60 percent disability evaluation requires diastolic readings of predominantly of 130 or more.  

In this case, the Veteran's blood pressure readings do not reflect diastolic pressure of predominantly 120 or more.  The Veteran's essential hypertension, as noted, has been historically poorly controlled and has been described as being severe.  Nevertheless, the voluminous private and VA records do not show that the Veteran meets the criteria for a rating of 40 percent or higher.  A blood pressure reading log recorded in 2006 did not reveal a single reading of diastolic pressure of 120 or more.  Moreover, the VA examinations have not reflected that the criteria are met.  The March 2006 examination showed blood pressure of 150/104.  The March 2007 examination noted that the hypertension middy to moderately limited his activities of daily living.  The April 2008 examination listed numerous blood pressure readings taken from 2007-2008, with only one reading of 180/130.  The rest were all in lower ranges and the one reading was taken in conjunction with two other readings of 170/110, and 160/104; thus the higher reading not being predominant.  In fact, several reasons were not hypertensive, presumably when the Veteran was following medical protocol with his medication.  When hospitalized in 2007, the Veteran's readings were not predominantly 120 or more on diastolic readings.  Subsequent medical records, likewise, simply do not record blood pressure readings where the diastolic reading was 120 or higher, even when noting that the hypertension was "uncontrolled."  See generally, July 29, 2010, VA medical record.  

In sum, the Veteran suffers from essential hypertension.  He has difficulty keeping the disability under control.  Nevertheless, the voluminous record does not reflect blood pressure readings where the diastolic reading was predominantly 120 or higher which is required to meet the criteria or a higher 40 percent rating.  Rather, his readings range from normal to predominantly less.  Further, the Veteran testified that his readings that he monitors at home reflect diastolic readings between 100-108.  He mentioned one recent diastolic reading reached 118, which is still not in the range and, in any event, not showing predominantly 120 or more.

Accordingly, the Veteran does not meet the criteria for a 40 percent rating for hypertension, or more.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 40 percent.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's essential hypertension disability are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

The application to reopen the claim of service connection for presbyopia is granted.  

The application to reopen the claim of service connection for Raynaud's syndrome is granted.  

The application to reopen the claim of service connection for renal disability is granted.  

Secondary service connection for renal insufficiency is granted prior to April 24, 2008.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

The Veteran claims that his Raynaud's syndrome is etiologically related to inservice frostbite and/or his essential hypertension.  He also claims that his presbyopia is related to his essential hypertension.  He claims he has anemia which is related to his renal problems and/or essential hypertension.  With regard to the first two disabilities, although a private opinion supported the Veteran's claims, as noted above, there were no underlying clinical records or rationale provided.  The Veteran's representative has requested VA examinations, most recently for the claimed anemia condition, in compliance with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that the Veteran should be afforded a VA examination.  The Veteran is also invited to submit private medical and lay evidence.  

With regard to a seizure disorder, the record reflects that the Veteran has experienced seizures which medical personnel indicated were hypotensive seizures as opposed to epileptic seizures.  See June 22, 2007 hospital report of Camden Clark Memorial Hospital.  Both private and VA medical providers attribute the Veteran's episodes as either hypotensive seizures or vasovagal syncope, however, the etiology of this condition is unclear. Thus, a VA examination is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current Raynaud's syndrome, presbyopia, anemia and seizure conditions.  The Veteran's claims file must be provided to the examiner.  Any indicated tests should be accomplished.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current Raynaud's syndrome had its clinical onset during service or is related to any in-service disease, event, or injury, to include claimed episode of frostbite in 1977 while the Veteran was stationed in Germany.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current presbyopia, anemia, and/or seizures are proximately due to, or the result of, the service-connected essential hypertension.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current presbyopia, anemia and/or seizures conditions are permanently aggravated by the Veteran's service-connected essential hypertension.  If such aggravation is found present, the examiner should address the following medical issues: (1) The baseline manifestations of the Veteran's presbyopia,  anemia, and seizure conditions found present prior to aggravation; (2) The increased manifestations which, in the examiner's opinion, are proximately due to the service-connected essential hypertension disability based on medical considerations.  

The examiner should also address whether, prior to April 2008, service-connected renal insufficiency caused or aggravated the Veteran's anemia.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

3.  The AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


